Citation Nr: 1456545	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  14-05 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1955 to October 1957.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


FINDINGS OF FACT

1.  The Veteran's current right knee disorder is not related to his active duty service.

2.  The Veteran's current left knee disorder is not related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

The RO's March 2012 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal.  

The duty to assist the Veteran has also been satisfied.  The Board acknowledges that the Veteran's service treatment and personnel records are unavailable.  In March 2001 and December 2008, the National Personnel Records Center (NPRC) confirmed that the Veteran's service records were destroyed by a fire at NPRC in 1973.  In January 2009, a formal memorandum of unavailability was prepared and associated with the claims file.  

After filing his present claim, the Veteran was again notified of the unavailability of his service records in a March 2012 letter.  The Veteran was also asked to submit or identify alternative evidence indicating that his right and left knee disorders had existed from his military service to the present.  In April 2012, the Veteran submitted correspondence indicating that he did not have any additional information or evidence to submit in support of his claims.

The RO has obtained all post-service treatment records identified by the Veteran as relevant to his claims, and there is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Moreover, although the Veteran has submitted evidence showing that he receives retirement benefits from the Social Security Administration (SSA), there is no indication that records associated with his claim for SSA benefits are relevant to the issues decided herein.  Therefore, the Board does not need to make an attempt to obtain these records. 
 
The Board also recognizes that Veteran was not afforded a VA examination with respect to his claims on appeal.  As discussed more fully below, a medical examination and opinion is not required to adjudicate these claims.  The Veteran has not alleged or reported any specific in-service injury or cause for his current knee disorders, and he has not alleged continuity of symptomatology for any of these conditions.  Moreover, the first post-service reference of any kind to any knee disorder is not shown until March 1999, over 41 years after his separation from service.  Although the Veteran is shown to have current right and left knee disorders, the objective evidence of record does not suggest a causal relationship between any of the current knee disorders and his military service.  See Davidson v, Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Accordingly, a VA examination is not required to properly adjudicate these issues.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted as there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that reflected that he suffered an event, injury, or disease in service that may be associated with his symptoms); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service).    

The available records and medical evidence have been obtained in order to make adequate determinations regarding the Veteran's claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As noted above, the Veteran's service records are unavailable for review.  Nevertheless, his report of separation from service, Form DD214, is of record and shows that he served as an Army communications crewman from October 1955 to October 1957.  

The earliest post-service reference to or treatment of any right or left knee disorders is dated March 1999, over 41 years after the Veteran's separation from service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (finding the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection). 

In February 2012, the Veteran filed his present claim seeking service connection for right and left knee disorders resulting from injuries incurred during his military service.  He did not elaborate or provide any information regarding the nature or circumstances of these injuries.  In statements submitted in February 2013 and May 2013, the Veteran asserted that both of his knees were injured while serving on active duty.  However, he did not provide any details regarding these injuries. 

Based on a longitudinal review of the record, the Board must conclude that service connection is not warranted for the Veteran's right and left knee disorders.  The record is silent for any complaints or treatment for right or left knee disorders for more than 41 years following the Veteran's separation from military service.  Id.  To the extent the Veteran contends that his current knee disorders are related to his military service, his statements are not competent evidence to establish the etiology of his current knee disorders.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained healthcare provider.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In the absence of competent and probative evidence that the Veteran's current right and left knee disorders are related to his active duty service, the preponderance of the evidence is against his claims.  As such, the benefit-of-the-doubt rule does not apply, and service connection for right and left knee disorders is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


